Citation Nr: 1514243	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal assault. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1980 to June 1983 and from April 1985 to March 1986. 

The matter on appeal comes before the Board of Veterans Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs, Regional Office (RO) located in Wichita, Kansas (RO).  In that rating decision, the RO found that new and matrical evidence had been received to reopen the previously denied claim, but confirmed and continued the denial of the underlying claim.  The Veteran appealed. 

Regardless of RO action, however, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim. Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  The Board's discussion regarding whether the claim of entitlement to service connection for psychiatric disorder may be reopened is contained in the body of the decision below.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, identified as adult onset attention deficit disorder, because no new and material evidence was received that related the diagnosed disorder to the Veteran's period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.
 
2.  The additional evidence associated with the claims folder subsequent to the RO's May 1999 rating decision relates to an unestablished fact (medical of evidence of additional diagnosed psychiatric disorder as well as lay reports of continuity of symptoms since service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

The May 1999 RO rating decision which denied the Veteran's service connection claim for psychiatric disorder, identified as adult onset attention deficit disorder, is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

Notably, in view of the Board's favorable decision to reopen the previously denied claim for service connection for a psychiatric disorder, further assistance is unnecessary to aid the Veteran in substantiating the claim.

Petition to Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for a psychiatric disorder has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO originally denied the Veteran's claim for service connection for psychiatric disorder, including attention deficit disorder and depression, in an October 1993 rating decision, because the record failed to demonstrate that the Veteran's current diagnosed psychiatric disorder had an onset during his period of service or within the first year after separation, or was otherwise related to his period of service.   The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.  In September 1998, the Veteran sought to reopen his previously denied claim, but in May 1999 rating decision, the RO declined to reopen the claim based on lack of new and material evidence.  The Veteran was notified of that decision later that month, and he did not appeal.  The May 1999 rating decision is final.  38 C.F.R. §§ 3.104, 20.1103.  

At the time of the May 1999 rating decision, the evidence of record included the Veteran's service treatment records, a December 1992 VA psychiatric examination, private mental health treatment records, and the Veteran's lay statements.  

Subsequent to the May 1999 rating decision, the additional medical evidence demonstrates that the Veteran has various diagnosed psychiatric disorders, to include PTSD, and these medical records also contain the Veteran's reports of in-service personal injury.  In addition, the medical records contain statements from his treating medical professionals indicating a link between his current symptomatology and his period of service based on his reported medical history.  The Veteran has also provided additional lay statements regarding the circumstances of his alleged in-service personal injury and stressor events.  

The additional evidence associated with the claims folder since the RO's May 1999 rating decision relates to unestablished facts (additional information regarding current diagnosed disorder and a linked to between current symptomatology and reported in-service personal injury), and that are necessary to substantiate each of the claim.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for psychiatric disorder.  See Shade, 24 Vet. App. 110.

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of psychiatric disorder is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's psychiatric disorder claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


ORDER

New and material evidence has been received to reopen the claim for service connection for service connection for psychiatric disorder, and the claim is reopened.


REMAND

The Veteran claims that he has PTSD resulting from a military sexual trauma (MST).  He maintains that while in service, he was sexually harassed and assaulted by two of his superior officers.  He denies seeking any mental health treatment during his period of service.   Based on a review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the claim, and in particular, a VA examination is needed. 

A review of the service personnel records does reflect that the Veteran was disciplined for unauthorized leave in December 1981; however, subsequent service personnel records reflect he received good evaluations and he was consistently recommend for advancement.  In addition, the Veteran's service treatment records are silent for complaint or treatment for mental health symptoms.  That being said, the Veteran has reported experiencing mental health symptoms since service and a December 1992 VA psychiatric examination report shows the Veteran informed the VA examiner of his difficulty dealing with in-service homosexual experiences which are somewhat consistent with his recent claims of in-service military sexual trauma.  

A remand is needed in order to provide the Veteran with a VA psychiatric examination in conjunction with his claim.  Post-service treatment records show that the Veteran has been diagnosed with PTSD and his treating VA medical professionals have attributed his PTSD diagnosis to his reported history of in-service military sexual trauma.  See October 2011 VA mental health treatment note. However, this medical conclusion was not based off a review of the entire claims folders.  On remand, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records.

2. Schedule the Veteran for a VA psychiatric examination in conjunction with his claim for PTSD due to military sexual trauma.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination, and he or she should indicate on the examination report that such a review was completed.  Additionally, the examiner should accomplish any indicated special tests, studies, or additional consultations in conjunction with the examination. 

Based on a review of the record and the findings from clinical evaluation, the examiner should:

(a) Identify the nature of the Veteran's current psychiatric diagnosis.  If the Veteran does not meet the diagnostic criteria for PTSD, please expressly state so and why such diagnosis is not warranted;

(b) If a diagnosis of PTSD is appropriate, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has PTSD that is based on an in-service personal assault stressor. 

In formulating the opinion, the examiner is asked to address whether any in-service or post-service markers are indicative of a personal assault, including the Veteran's request for service discharge and behavioral changes. The examiner is advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained an in-service personal assault, as she has alleged, even without corroboration of the record.

(c)  If the Veteran does have a current diagnosed psychiatric disorder (other than PTSD), then the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that his diagnosed disorder is etiologically related to his period of service, to include his reported military sexual trauma. 

The examiner should provide a complete rationale for any opinion provided, and must address all relevant evidence.

3. Then, readjudicate the claims on their merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


